PER CURIAM.
We reverse and remand for attachment of portions of the record that conclusively refute appellant’s claims of involuntary plea, or for an evidentiary hearing thereon. The record before the trial court when denying the Florida Rule of Criminal Procedure 3.850 motion for postconviction relief, reflected ambiguity in connection with what was represented to be appellant’s maximum sentence.
This ambiguity arose from the use of an outdated plea form which did not detail sentencing under the Criminal Punishment Code, but rather referred to the sentencing guidelines not applicable to appellant’s offense. Athough the trial court in entering the sentence told the defendant he could receive the statutory maximum, that occurred after the plea colloquy, when the court went on to sentence appellant.
The order denying the motion is reversed and the case is remanded for an evidentiary hearing or attachment of additional record excerpts that show that appellant is not entitled to any relief on that issue.
POLEN, C.J., and WARNER and SHAHOOD, JJ„ concur.